

EMPLOYMENT AGREEMENT




  This Employment Agreement dated as of August 24, 2006 (this “Agreement”), by
and between OTELCO INC., a Delaware corporation (the “Company”) and DENNIS
ANDREWS (the “Employee”).


WHEREAS, the Company and the Employee desire to enter into this Agreement.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


Section 1. Effective Date; Termination.


This Agreement shall become effective on the date first written above (the
“Effective Date”).


Section 2. Employment Period.


Subject to Section 4, the Company hereby agrees to employ the Employee, and the
Employee hereby agrees to be employed by the Company, in accordance with the
terms and provisions of this Agreement, for the period from the Effective Date
through the Termination Date (the “Employment Period”).


Section 3. Terms of Employment.


(a) Duties and Position. During the Employment Period, the Employee shall serve
as Senior Vice President of the Company. As such, the Employee shall have duties
and responsibilities commensurate with such position and such other duties and
responsibilities as may from time to time be assigned to or vested in the
Employee by the Company’s Board of Directors (the “Board”) or the Chief
Executive Officer.


(b) Full Time. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Employee is entitled, the Employee agrees
to devote his full business time and efforts, to the best of his ability,
experience and talent, to the business and affairs of the Company. During the
Employment Period, it shall not be a violation of this Agreement for the
Employee to serve on corporate, civic or charitable boards or committees or
manage personal investments (including serving as a member of boards of
directors or similar bodies of entities not engaged in competition with the
Company (as determined by the Board in its reasonable discretion)), in each
case, so long as such activities do not interfere with the performance of the
Employee’s responsibilities as an employee of the Company in accordance with
this Agreement.


(c) Compensation.


(i) Base Salary. During the Employment Period, the Employee shall receive an
annual base salary of $150,000 which Annual Base Salary shall be subject to
annual increase by an amount equal to at least the increase in the cost of
living, if any, between the date of the immediately preceding increase and the
date of each such adjustment, based upon the Consumer Price Index for the
Birmingham, Alabama MSA, or if that index is discontinued, a similar index
prepared by a department or agency of the United States government (as so
adjusted, the “Annual Base Salary”). The Annual Base Salary shall be paid in
accordance with the customary payroll practices of the Company, subject to
withholding and other payroll taxes.
 
 

--------------------------------------------------------------------------------


 

 
(ii) Bonus. For each fiscal year during the Employment Period, the Employee will
be entitled to receive a bonus (the “Bonus”) of up to 25% of the Annual Base
Salary. The Bonus shall be based upon the Company achieving operating and/or
financial goals to be established by the Board or any duly appointed committee
thereof in good faith, in its sole discretion.


(iii) Benefits. During the Employment Period, the Employee shall be entitled to
participate in all incentive (including any long term incentive plan), savings
and retirement plans, practices, policies and programs applicable generally to
other employees of the Company and shall be eligible for participation in and
shall receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company to the extent applicable generally to other
employees of the Company. In addition, the Employee will be entitled to coverage
under any directors’ and officers’ liability insurance maintained by the
Company.


(iv) Automobile. During the Employment Period, the Company shall provide the
Employee with the use of a Company automobile (or, at the Company’s option,
shall lease an automobile for the Employee’s use) and shall reimburse the
Employee for all reasonable expenses incurred by the Employee in connection with
the use and maintenance of such automobile.


(v) Expenses. The Employee shall be entitled to receive reimbursement for all
reasonable expenses incurred by the Employee during the Employment Period in
connection with the performance of his duties hereunder, in accordance with the
policies, practices and procedures of the Company as in effect from time to
time.


(vi) Vacation and Holidays. During the Employment Period, the Employee shall be
entitled to up to 5 weeks paid vacation per year in accordance with the policies
of the Company applicable to other employees of the Company generally.


Section 4. Termination of Employment.


(a) Death or Disability. The Employee’s employment shall terminate automatically
upon the Employee’s death or Disability. For purposes of this Agreement,
“Disability” shall mean the Employee’s inability to perform his duties and
obligations hereunder for any 90 days during a period of 180 consecutive days
due to mental or physical incapacity as determined by a physician selected by
the Company or its insurers.


(b) Termination by the Employee. The Employee may terminate his employment with
the Company at any time, without prior notice.


(c) Termination by the Company. The Company may terminate the Employee’s
employment with the Company at any time, with or without Cause and without prior
notice. “Cause” will mean that any of the following will have occurred: (i) the
Employee has been convicted of a felony, stolen funds or otherwise engaged in
fraudulent conduct, (ii) the Employee has engaged in willful misconduct or has
been grossly negligent, in each case, which has been materially injurious to the
Company, (iii) the Employee has failed or refused to comply with directions of
the Board that are reasonably consistent with the Employee’s current position,
or (iv) the Employee has breached the terms of this Agreement. “Without Cause”
shall mean a termination by the Company of the Employee’s employment during the
Employment Period for any reason other than a termination based upon Cause,
death or Disability.
 
 

--------------------------------------------------------------------------------


 
 
Section 5. Obligations of the Company upon Termination.


(a) Without Cause. If, during the Employment Period, the Company shall terminate
the Employee’s employment Without Cause, then the Company will provide the
Employee with the following severance payments and/or benefits:


(i) The Company shall pay to the Employee a lump sum in the amount of the
Employee’s accrued but unpaid Annual Base Salary through the Termination Date
(“Accrued Obligations”);


(ii) The Employee, if applicable, and members of his family shall be entitled to
continue their participation in the Company’s welfare and benefit plans (the
“Benefits”) until the Termination Date;


(iii) The Company shall pay to the Employee a lump sum in the amount of 1/2 of
his Annual Base Salary; and


(iv) The Company shall pay to the Employee a lump sum amount equal to the Bonus
the Employee would have received had he remained employed by the Company through
the end of the fiscal year in which the termination occurred, pro rated for the
number of days Employee was employed by the Company during such fiscal year, to
be paid at the same time that similar bonuses are paid to the Company’s other
employees.


(b) Cause; by the Employee; Death or Disability. If the Employee’s employment
shall be terminated by the Company for Cause, by the Employee for any reason, or
due to death or Disability, then the Company shall have no further payment
obligations to the Employee (or his heirs or legal representatives) other than
for (i) payment of Accrued Obligations and (ii) the continuance of Benefits
through the Termination Date.


(c) Condition: Remedies. The Employee acknowledges and agrees that, (a) the
Company’s obligations to make payments under Section 5(a) will be conditioned on
the Employee executing and delivering a customary general release in form and
substance reasonably satisfactory to the Company.


Section 6. Nondisclosure and Nonuse of Confidential Information.


(a) The Employee shall not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as hereinafter
defined) of which the Employee is or becomes aware as a consequence of or in
connection with his employment with a Company, whether or not such information
is developed by him, except (i) to the extent that such disclosure or use is in
furtherance of the Employee’s performance in good faith of his duties as
President of the Company or (ii) to the extent required by law or legal process;
provided that (A) the Employee agrees to provide the Company with prompt written
notice of any such law or legal process and to assist the Company, at the
Company’s expense, in asserting any legal challenges to or appeals of such law
or legal process that the Company in its sole discretion pursues, and (B) in
complying with any such law or legal process, the Employee shall limit his
disclosure only to the Confidential Information that is expressly required to be
disclosed by such law or legal process. The Employee will take all commercially
reasonable steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft. The Employee shall deliver to the
Company at the termination of the Employment Period, or at any time the Company
may request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the Work Product (as hereinafter defined) of the
Company which the Employee may then possess or have under his control.
 
 

--------------------------------------------------------------------------------


 
 
(b) The Employee agrees that all Work Product belongs in all instances to the
Company. The Employee will promptly disclose such Work Product to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm the Company’s ownership of the
Work Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after the Employment
Period), at the Company’s sole expense, in connection with the prosecution of
any applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product. The Employee recognizes and agrees that the Work Product, to the extent
copyrightable, constitutes works for hire under the copyright laws of the United
States.


(c) “Confidential Information” means information that is not generally known to
the public and that is used, developed or obtained by the Company in connection
with its business, including, but not limited to, information, observations and
data obtained by the Employee while employed by the Company or any predecessors
thereof (including those obtained prior to the date of this Agreement)
concerning (i) the business or affairs of the Company and its Affiliates and
(ii) products, services, fees, costs, pricing structures, analyses, drawings,
photographs and reports, computer software (including operating systems,
applications and program listings), data bases, accounting and business methods,
inventions, devices, new developments, methods and processes (whether patentable
or unpatentable and whether or not reduced to practice), customers and clients
and customer and client lists, all technology and trade secrets, and all similar
and related information in whatever form. Confidential Information will not
include any information that (A) is or becomes generally available to the public
other than through disclosure by the Employee in violation of this Section 6,
(B) was provided to the Employee prior to the date hereof a nonconfidential
basis from a Person who was not otherwise bound by a confidentiality agreement
or duty with the Company or an Affiliate thereof, or (C) becomes available to
the Employee on a nonconfidential basis from a Person who is not otherwise bound
by a confidentiality agreement or duty with the Company or its Affiliates or is
not otherwise prohibited from transmitting the information to the Employee.


(d) “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service, marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to the Company’s actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Employee (whether or not during usual business hours
and whether or not alone or in conjunction with any other person) during the
Employment Period together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.
 
 

--------------------------------------------------------------------------------


 
 
Section 7. Non-Compete and Non-Solicit.


(a) The Employee acknowledges that, in the course of his employment with the
Company, he has become familiar, or will become familiar, with the Company’s and
its Affiliates’ trade secrets and with other confidential information concerning
the Company and its Affiliates and that his services have been and will be of
special, unique and extraordinary value to the Company and its Affiliates.
Therefore, the Employee agrees that, during the Employment Period and for 6
months thereafter (the “Restricted Period”), he shall not directly or indirectly
(i) engage, within the Restricted Territory, in any telephone or communications
business, including, but not limited to, incumbent local exchange carrier, long
distance telephone business, cable television, Internet access, or other
business that the Company’ or any of its Affiliates’ is engaged in during the
Employee’s employment by the Company (the “Company Business”), (ii) compete or
participate as agent, employee, consultant, advisor, representative or otherwise
in any enterprise engaged in a business which has any operations engaged in the
Company Business within the Restricted Territory; or (iii) compete or
participate as a stockholder, partner, member or joint venturer, or have any
direct or indirect financial interest, in any enterprise which has any material
operations engaged in the Company Business within the Restricted Territory;
provided, however, that nothing contained herein will prohibit the Employee from
(A) owning, operating or managing any business, or acting upon any business
opportunity, after obtaining approval of a majority of the Board; or (B) owning
no more than five percent (5%) of the equity of any publicly traded entity with
respect to which the Employee does not serve as an officer, director, employee,
consultant or in any other capacity other than as an investor. The term
"Restricted Territory" means all states within the United States in which the
Company or any of its Affiliates conducts or is pursuing or analyzing plans to
conduct Company Business as of the Termination Date.


(b) As a means reasonably designed to protect Confidential Information, the
Employee agrees that, during the period commencing on the Effective Date and
ending on the expiration of the Restricted Period, he will not (i) solicit or
make any other contact with, directly or indirectly, any customer of the Company
or any of its Affiliates as of the date that the Employee ceases to be employed
by the Company with respect to the provision of any service to any such customer
that is the same or substantially similar to any service provided to such
customer by the Company or its Affiliates or (ii) solicit or make any other
contact with, directly or indirectly, any employee of the Company or any of its
Affiliates on the date that the Employee ceases to be employed by the Company
(or any person who was employed by the Company or any of its Affiliates at any
time during the three-month period prior to the Termination Date) with respect
to any employment, services or other business relationship.


Section 8. Remedies.


The Employee acknowledges that irreparable damage would occur in the event of a
breach of the provisions of Section 6 or Section 7 by the Employee. It is
accordingly agreed that, in addition to any other remedy to which its is
entitled at law or in equity, the Company will be entitled to an injunction or
injunctions to prevent breaches of such sections of this Agreement and to
enforce specifically the terms and provisions of such sections.
 
 

--------------------------------------------------------------------------------


 

 
Section 9. Definitions.


“Accrued Obligations” has the meaning set forth in Section 5(a)(i).


“Affiliate” means, with respect to any Person, any other Person that is
controlled by, controlling or under common control with, such Person.
Notwithstanding anything to the contrary contained herein, with respect to the
Company, the term “Affiliate” will include, without limitation, each Person with
an ownership interest in the Company (and each member, stockholder or partner of
each such Person), each Person in which the member of the Company (and each
member, stockholder or partner of each such Person) holds or has the right to
acquire, collectively, more than 25% of the voting equity interests.


“Agreement” has the meaning set forth in the Caption.


“Annual Base Salary” has the meaning set forth in Section 3(c)(i).


“Benefits” has the meaning set forth in Section 5(a)(ii).


“Board” has the meaning set forth in Section 3(a).


“Bonus” has the meaning set forth in Section 3(c)(ii).


“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which banks are required to be closed in New York, New York.


“Cause” has the meaning set forth in Section 4(c).


“Company” has the meaning set forth in the Caption.


“Company Business” has the meaning set forth in Section 7(a).


“Confidential Information” has the meaning set forth in Section 6(c).


“Disability” has the meaning set forth in Section 4(a).


“Effective Date” has the meaning set forth in Section 1.


“Employment Period” has the meaning set forth in Section 1.


“Employee” has the meaning set forth in the Caption.


“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
 

--------------------------------------------------------------------------------


 
 
“Restricted Period” has the meaning set forth in Section 7(a).


“Restricted Territory” has the meaning set forth in Section 7(a).


“Termination Date” means the effective date of the termination of the Employee’s
employment with the Company, for any reason, by any party, or by death or
Disability.


“Without Cause” has the meaning set forth in Section 4(c).


“Work Product” has the meaning set forth in Section 6(d).


Section 10. General Provisions.


(a) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


(b) Entire Agreement. This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter
hereof. This Agreement supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.


(c) Survival. Notwithstanding anything to the contrary contained herein, the
provisions of Section 6, Section 7 and Section 8 shall survive the termination
of this Agreement.


(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.


(e) Successors and Assigns; Beneficiaries. This Agreement is personal to the
Employee and without the prior written consent of the Company shall not be
assignable by the Employee other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Employee’s heirs and legal representatives and the successors and assigns of
the Company. The Company reserves the right to assign this Agreement in whole or
in part to any of its Affiliates and upon any such assignment, the term
“Company” will be deemed to be such Affiliate


(f) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.
 
 

--------------------------------------------------------------------------------



 
(g) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF.


(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Employee and the Company and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.


(i) Notices. All notices, requests, demands, claims, consents and other
communications which are required or otherwise delivered hereunder shall be in
writing and shall be deemed to have been duly given if (i) personally delivered
or transmitted by electronic mail, (ii) sent by nationally recognized overnight
courier, (iii) mailed by registered or certified mail with postage prepaid,
return receipt requested, or (iv) transmitted by facsimile (with a copy of such
transmission concurrently transmitted by registered or certified mail with
postage prepaid, return receipt requested), to the parties hereto at the
following addresses (or at such other address for a party as shall be specified
by like notice):


(j) If to the Board or the Company, to:


Otelco Inc.
505 Third Avenue East
Oneonta, Alabama 35121
Attention: Michael Weaver
Telephone No: (205) 625-3596
Facsimile No: (205) 625-3528


with a copy to:


Dorsey & Whitney LLP
250 Park Avenue
New York, New York 10177
Attention: Steven Khadavi, Esq.
Telephone No: (212) 415-9376
Facsimile No: (212) 953-7201


(b) if to the Employee to:
 
 

--------------------------------------------------------------------------------


 
 
Dennis Andrews
460 Rocky Ridge Road
Union Grove, AL 35175
Telephone No: (256) 498-2515


or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(i) when delivered, if personally delivered or transmitted by electronic mail,
with receipt acknowledgment by the recipient by return electronic mail, (ii)
when sent, if sent by facsimile on a Business Day during normal business hours
(or, if not sent on a Business Day during normal business hours, on the next
Business Day after the date sent by facsimile), (iii) on the next Business Day
after dispatch, if sent by nationally recognized, overnight courier guaranteeing
next Business Day delivery, and (iv) on the 5th Business Day following the date
on which the piece of mail containing such communication is posted, if sent by
mail.


(k) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.


(l) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.


(m) Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.






[signature page follows]
 
 

--------------------------------------------------------------------------------


 
 
  IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.


 


 


 
OTELCO INC.  
 
 
 
 
 
By:
/s/ Curtis L. Garner, Jr.
 
   

--------------------------------------------------------------------------------

 
 
Name: Curtis L. Garner, Jr.
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
EMPLOYEE 
 
 
 
 
 
/s/ Dennis Andrews
 
 

--------------------------------------------------------------------------------

 
 
DENNIS ANDREWS  

 
 

--------------------------------------------------------------------------------









